Title: From George Washington to Warner Lewis, 14 August 1755
From: Washington, George
To: Lewis, Warner



[Mount Vernon, 14 August 1755]
To Warner Lewis Esqr.Gloucester CtyDear Sir

After returning the you my most sincere, and grateful thanks for your kind condolance on my late indisposition; and for the too generous, and give me leave further to say, partial opinion you have entertaind of my military ability’s; I must express my concern for not having it in my power to meet you, and other Friends, who have signified their desire of seeing me (in Williamsburg). Your Letter only came to hand at nine last Night, and you inform me of that the Assembly will breaking up the latter end of the Week, which allows a time too short to perform a journey of 160 miles distance particularly especially by a person in my weak and feeble condition for altho’ I am happily recover’d from the disorder which brought me to so low an ebb to wch I was reduced, by a sickness of near 5 Weeks contin[uanc]e yet, my strength is not returnd to me. Had I got timely notice, I woud have attempted the ride by slow and easy journeys, if it had been only for the satisfaction of seeing my Friends, who I flatter myself from what you say, are kind enough to sympathise in my good, and evil Fortunes.
The Chief Reason (next to indisposition) that prevd me from coming down this Assembly was a determination not to offer my self Services and that determination proceeded from the following

Reason’s 1st a belief that I coud not get a command upon such terms as I shoud care incline to accept, as for I must confess to you I never will quit my Family, injure my Fortune, and (above all) impair my health to run the risque of such Changes and Viscissitudes as I have done met with; but shall now expect if I am employd again, to have something certain. Again, was I to have accept the command, I shoud insist upon somethings which ignorance and inexperience made me overlook before, particularly that of having the Officers in some measure appointed with my advice, and with my concurrance; for I must say add, I think a commanding Officer not havg this liberty appear’s to me to be one of the a strangest things in Life, when it is well known considered how much the conduct and bravery of an Officer influences the Men; how much a Commanding Officer is answerable for the behaviour of the inferiour Officer’s; and how much his good or ill success in time of action depends upon the conduct of each particular Officer one—; especially too in this kind of Fighting, where being dispersd, each and every of them at that immediate time, has greater liberty to misbehave than if they were regularly, and compactly drawn up under the Eyes of their superior Officer’s. Then, On the other hand, how little credit is given to a Commander who perhaps after a defeat, in relating the cause of it justly lays the blame on some individual whose cowardly behavr betray’d the whole to ruin; how little does the World consider the Circumstances, and how apt are mankind to level their vindictive Censures against the unfortunate Chief, who perhaps merited least of the blame. Does it not appear then that the appointing of Officers is a thing of the utmost consequence; a thing that shoud require the greatest circumspection—Ought it to be left to blind chance? or what is still worse, to a forcd partiality? Shoud it not

be left to a Man whose powers life and what is still dearer, whose honour depends upon their good Examples. behaviour.
There are necessary Officer’s yet wanting, which no Provison haves been made for—A small Military Chest is so absolutely necessary, that it is impossible to do without nor no Man can conduct an affair of this kind that has it not. These things I shoud expect, was I if the appointed. ment fell upon me.
But besides all these, I had other Reasons whh withd me fr. offering my Services—I believe our Circumstances are ⟨illegible⟩ brought to that unhappy Dilemma that no Man can gain any Honour by conductg our Forces at this time; but will rather loose in his reputation if he attempts it; for I am very confidt the progress of military movements must be slow for want of conveniences to transport our Provisions ammunition & Stores &ca over the Mountains, and this chiefly occasion’d in a great measure by the late ill treatmt of the Waggoner’s & Horse driver’s, who have recd little compensatn for their Labr and nothg for their lost Horss. & Wagns, wch will be an infallible mean’s of preventg all from assistg that are not oblig’d compelled; so that I am truely fully sensible, whoever undertakes this command it will meet with such insurmountable obstacles that he will be soon lookd upon in the very light of viewed in the light of an idle indolent body, have his conduct censurd criticised, and perhaps meet perhaps with approbious abuse, when it is may be as much out of his power to avoid these delays as it would be to comd the ragg Seas in a Storm. Seeing Viewing these things in the above

light that I dido, hads no small influence upon me, as I was pretty well assur’d am very apprehensive I shou’d loose what at present constitutes the chief part of my happiness, i. e. the esteem and notice the Country has been pleasd to honour me with.
It is possible you may infer from what I have said that my intention’s is to decline at all events, but my meaning is entirely different not so: I was am determin’d not to offer, because to sollicit the Command, and at the same time to make my proposals, I thought woud look be a little incongruous, and to carrying with it a face of too much self sufficiency as if I imagin’d there were not other’s equally, (if not more) capable of conducting the affair than myself; But if the command shoud be offerd, the case is then alter’d, as I am shd be at liberty to make such objection’s as my Reason and my small experience haved pointed out: I hope you’ll make my Compts to all inquiring Fds—I am Dr Warner Yr most Affe Friend and Obt Servt

G. W——n
Mount Vernon Thursday 14th Augt 1755

